Citation Nr: 1813808	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-46 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a claimed disability of the bilateral upper extremities, to include neuropathy of both upper extremities and any other disability manifested by weakness of the bilateral hands, claimed as a result of in-service exposure to extreme cold.

2. Entitlement to service connection for a claimed disability of the left lower extremity, to include left lower extremity neuropathy and any current disability of the left ankle, claimed as the result of in-service exposure to extreme cold.

3. Entitlement to service connection for a claimed disability of the right ankle, claimed as the result of in-service exposure to extreme cold.

4. Entitlement to service connection for a claimed disability of the bilateral eyes.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, issued in November 2014.  In that decision, the RO denied service-connected compensation for several claimed disabilities, which the Veteran and the RO characterized as follows: (1) right lower extremity neuropathy; (2) left lower extremity neuropathy; (3) right upper extremity neuropathy; (4) left upper extremity neuropathy; (5) right ankle disability; (6) left ankle disability; (7) right hand condition; (8) left hand condition; (9) right hand weakness; (10) left hand weakness; and (11) bilateral eye condition.  Except for his eye condition, the Veteran claimed that all of these disabilities were the result of his exposure to extreme cold during his active duty service when deployed to Korea in the winter of 1965-66.

In his subsequent notice of disagreement, the Veteran appealed the denial of all of these claims, except for the claim for neuropathy of the right lower extremity.  

For the sake of clarity, and because the Board is generally required to adopt a broad interpretation of a veteran's claimed disability, see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issues have been reorganized on the title page of this remand.  For instance, because weakness in the left hand is a symptom of the Veteran's generalized claim for service connection for a left hand condition and could potentially also be a symptom of his claimed neuropathy of the left upper extremity; all three claims may be fairly characterized as a single claim for a disability of the left upper extremity.  Since the Veteran has made similar claims for the right upper extremity, six claims can therefore be consolidated into one - i.e., service connection for a claimed disability of the bilateral upper extremities, to include neuropathy and any other disability manifested by weakness of the hands.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Through his representative, the Veteran claims that most of his claimed disabilities are related to his exposure to extreme cold when he was deployed to Korea during the winter of 1965 and 1966.  Although the November 2014 rating decision and subsequent statement of the case indicate, erroneously, that the Veteran did not serve in Korea, it is clear from the available service personnel and service treatment records that he did.  

Unfortunately, there is reason to believe that the service treatment records obtained by the AOJ may be incomplete.  The available records do not include a report of medical examination coinciding with the Veteran's separation from service.  Although a separation examination report is an ordinary part of the service treatment records of many veterans, not all of them actually receive such an examination.  But in this case the available records suggest that such an examination for this Veteran actually took place in February 1966.  The records include a form labelled "Statement of Medical Condition on Separation" dated March 1966.  It appears to be signed by the Veteran and it certifies that, "There has been no change in my medical condition since my last medical examination 8 Feb 66 with the following exceptions:"  After the pre-printed text quoted above, the Veteran indicated "n/a" - apparently to signify that there were no exceptions to the general statement that his medical condition in March 1966 was essentially the same as it had been at the time of his separation physical on February 8, 1966.  The Veteran also completed a report of medical history, dated February 8, 1966.  Such forms are usually completed at the time of general medical examinations, such as the examinations performed at induction or separation.  However, the only medical examination report which is currently part of the Veteran's electronic claims file is his induction examination, dated February 1964.

Pursuant to its duty to assist the Veteran in obtaining potentially relevant evidence, the Board must remand this case with instructions to make additional efforts to obtain complete service treatment records, especially a copy of the missing report of medical examination, dated on or about February 8, 1966.  This examination report could be significant to the resolution of the claims for any current disabilities which the Veteran attributes to exposure to extreme cold, because the examination took place during the same winter when the Veteran claims he sustained the cold injuries.

On remand, the RO should also arrange an examination and obtain medical opinions concerning the nature and etiology of any current residuals of cold injury.  Such an examination or opinion is required when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Whether the disorder may be associated with active military service constitutes a "low" threshold.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran is competent to provide evidence that he was exposed to cold temperatures during his service in Korea, and his statements to that effect are consistent with the available personnel records.   Recent treatment records indicate the presence of neuropathy in both the upper and lower extremities, indicating the presence of current disabilities of the extremities.  Although there is some evidence that the current neuropathy may be associated with diabetes, the Board finds that the available evidence satisfies the low threshold for an examination under 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain complete copies of the Veteran's service medical records, including a copy of a separation medical examination report, which apparently occurred on or about February 8, 1966, shortly before the Veteran returned to the continental United States after his deployment to Korea.  The AOJ is advised that an examination report, dated February 8, 1966, is mentioned in a "Statement of Medical Condition on Separation" dated March 1966 and is implied by the presence of a report of medical history, also dated February 8, 1966.

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  These efforts should include new appropriate requests using the PIES system, electronic mail follow-up to the VA Liaison Office at the National Personnel Records Center (NPRC), follow-up by a military records specialist, contact with the Veteran's duty station at the time of his separation from service, and any other procedures required by the VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).  All efforts to obtain service treatment records and to search alternate sources should be documented in the Veteran's claims file.

2. After the completion of the development ordered above, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current residuals of an in-service cold injury.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The claims file, including a copy of this REMAND and any new information obtained as a result of the development requested above, must be provided to the examiner.  

After completing the requested personal examination and records review, the examiner should provide a written report which should respond to the following:

(a) Identify any disabilities of the extremities (including neuropathy of the upper extremities and left lower extremity, any disability of the hands manifested by weakness, and any current disabilities of the bilateral ankles) which are present at the time of the examination or which have been present at any time since the Veteran filed his currently pending claims on July 31, 2014.

(b) For any disability of the extremities identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability began during the Veteran's active duty service or is the result of any disease, injury or event in-service, including the Veteran's exposure to extreme cold in Korea during the winter of 1965 and 1966.

The examiner should provide a clear rationale for any opinions offered.  If the examiner cannot provide an opinion on the likely relationship to service of any identified disability of the extremities, he or she should fully explain why it is impossible to provide the requested opinion.  In making this explanation, the examiner should indicate whether he or she could potentially provide the requested opinion if given additional information, whether an examiner with different qualifications could provide the requested opinion, or whether the examiner has exhausted the limits of current medical knowledge.

3. Based on the information received above, the AOJ should consider whether any other development is necessary, including potentially an examination or opinion, to help decide the claim for service connection for a bilateral eye condition.  

4. The AOJ must ensure that all the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





